Citation Nr: 0322798	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for coronary artery 
disease as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1998, June 2000, and 
December 2000 by the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In April 2001 and July 2001, the Board remanded this case to 
the RO.  The case was most recently returned to the Board in 
July 2003.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

With regard to the veteran's claim of entitlement to service 
connection for coronary artery disease as secondary to PTSD, 
for the reasons stated below, the Board finds that VA's duty 
to assist him in the development of his claim requires that 
additional medical information be obtained prior to final 
appellate consideration of that issue.

The veteran contends that his service connected 
psychiatric disability of PTSD caused or has aggravated a 
heart condition.  There is no competent medical evidence 
of record that the veteran's documented coronary artery 
disease is proximately due to or the result of PTSD.  
There is, however, medical evidence that "stress" at 
one time in the past may have aggravated angina pectoris 
pain.

In August 1999, a VA physician who is a specialist in 
internal medicine and an assistant professor at a medical 
school, reported that the veteran had a heart disorder of 
status post non-Q wave myocardial infarction, status post 
percutaneous transluminal angioplasty times three in 
1992, 1994, and 1995, the last for a left anterior 
descending lesion and that, in January 1999, he underwent 
a repeat angioplasty and a stent of a circumflex lesion.  
He noted that the veteran had a "strong history" of 
PTSD.  The VA internist reported as follows:

In summary, [the veteran] has stable coronary artery 
disease at the present time and PTSD.  He is status 
post multiple angioplasties and stent.  His CAD 
worsened during the period of time from Dec. through 
June related to stress.  The fact that this patient has 
a worsening of his cardiac symptoms during documented 
periods of stress is significant.  Stress is a well 
documented cause of increased angina pectoris in 
cardiac patients.

The Board notes that the VA internist did not state that 
symptoms of service connected PTSD made the veteran's 
coronary artery disease worse.

The RO arranged for the veteran to be evaluated by 2 
specialists in cardiology, who were asked to comment on 
the relationship, if any, between the veteran's heart 
disease and his PTSD.  At the VA heart examination in 
October 2000, the diagnostic impressions included: 
coronary artery disease, status post multiple 
percutaneous catheter based interventions; status post 
remote non-Q wave myocardial infarction; hypertension; 
hyperlipidemia; positive family history of premature 
coronary artery disease; history of cocaine abuse; 
history of alcohol abuse; PTSD; and history of right 
femoral artery thrombosis status post angioplasty.




The VA cardiologists who evaluated the veteran commented 
as follows:

Available C-file records were reviewed.  The patient 
was interviewed and examined.  Coronary artery disease 
is a multifactorial disease.  The patient has multiple 
risk factors for coronary artery disease including 
strong family history of premature coronary artery 
disease, hyperlipidemia, hypertension, history of 
substance abuse, and history of smoking.  Post-
traumatic stress disorder (PTSD) is not an established 
risk factor like hypertension, hyperlipidemia, smoking, 
and family history for coronary artery disease.  
However, in the setting of coronary artery disease it 
might aggravate the symptoms.  Based on the review of 
the available data, we do not feel that PTSD is the 
contributing factor in the development of coronary 
artery disease, but it may have aggravated the 
symptoms.

The RO then posed a series of 3 questions to the 
examiners.  In an addendum to their examination report 
dated in November 2000, one of the VA cardiologists 
responded as follows:

(1)	Provide the baseline manifestations which are 
due to the underlying coronary artery disease?  (a) 
Baseline manifestations due to underlying coronary 
artery disease is history of angina, Non- Q MI and 
repeated percutaneous transluminal angioplasties.
(2)	The increased manifestation which, in the 
examiner's opinion, is proximately due to the 
service connected disability based on medical 
considerations? (a) His anginal pains in the past 
could have been aggravated by stress.  Since his 
last angioplasty, he has not had symptoms, it is as 
likely that symptoms might have been due to the 
natural progress of coronary artery disease.
(3)	The medical considerations supporting an 
opinion that increased manifestations of the 
coronary artery disease are proximately due to the 
service connected PTSD.  (a) As stated earlier, I do 
not think that PTSD is an established risk factor 
for coronary artery disease, however stress could 
have worsened his symptoms of coronary artery 
disease in the past.   

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Secondary 
service-connection may also be granted for the degree to 
which a non-service-connected disorder is aggravated by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

In a case in which the issue was whether a pre-existing 
injury or disease was aggravated during a veteran's 
period of active service, the United States Court of 
Appeals for Veterans Claims (Court) held that temporary 
or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The Board is of the view that the same principle 
of law applies to a secondary service connection claim.  
That is to say, a non-service connected disease is not 
aggravated by a service connected disability unless the 
underlying condition, as opposed to symptoms, is 
worsened.  Because the VA heart examiners did not address 
the medical issue of whether the underlying condition of 
the veteran's non-service connected coronary artery 
disease was worsened by his PTSD symptomatology, this 
case will be remanded so that one of the examiners can 
provide an opinion on that question.

With regard to the veteran's claim of entitlement to TDIU, a 
rating decision in June 2000 denied that benefit.  As stated 
in the Board's remand of July 2001, a statement by the 
veteran received in February 2001 constituted a notice of 
disagreement on that issue.  Appropriate action, including 
issuance of a Statement of the Case, is therefore necessary 
with regard to the issue of entitlement to TDIU.  See 38 
C.F.R. § 19.26 (2002).  Although the Board in the past 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the proper course of action is to remand the 
matter to the RO, see Manlincon v. West, 12 Vet. App. 238 
(1999), and this case will also be remanded for that purpose.

With regard to the veteran's claim of entitlement to an 
evaluation in excess of 50 percent for PTSD, a review of the 
record reveals that the veteran has not been notified by VA 
as to the evidence which would be needed to substantiate his 
claim and whether VA or the claimant is expected to obtain 
and submit such evidence.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must also remand this case to the RO in order to satisfy VA's 
duty to notify the appellant on the issue of entitlement to 
an evaluation in excess of 50 percent for PTSD.

Under the circumstances, this case is REMANDED for the 
following:

1.	The RO should notify the appellant, 
pursuant to the VCAA, of any 
information, and any medical or lay 
evidence not previously provided to 
VA, which is necessary to substantiate 
his claim of entitlement to an 
evaluation in excess of 50 percent for 
PTSD and whether VA or the claimant is 
expected to obtain such evidence.
2.	The RO should request that the VA 
physician who participated in a heart 
examination of the veteran in October 
2000 and provided an addendum to the 
examination report in November 2000 
review the pertinent records in the 
claims file and a copy of this REMAND 
and respond to the following question: 
Is it more likely, less likely, or at 
least as likely as not (a 50 percent 
or more likelihood) that PTSD 
symptomatology has worsened the 
underlying condition of the veteran's 
diagnosed coronary artery disease?  A 
rationale for the opinion expressed 
should be provided.  In the event that 
the VA physician who participated in a 
heart examination of the veteran in 
October 2000 and provided an addendum 
to the examination report in November 
2000 is not available, the other VA 
physician who participated in the 
October 2000 heart examination should 
be requested to review the pertinent 
medical records in the claims file and 
respond to the question posed above.  
If he is also not available, 
arrangements should be made for the 
veteran to be evaluated by a 
specialist in cardiology who should 
review the pertinent medical records 
in the claims file and respond to the 
question posed above.

3.	The RO should take appropriate action, 
including issuance of a Statement of 
the Case or a Supplemental Statement 
of the Case, on the appeal initiated 
by the veteran from the rating 
decision which addressed entitlement 
to TDIU.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim of 
entitlement to an evaluation in excess of 50 percent for PTSD 
and his claim of entitlement to service connection for 
coronary artery disease as secondary to PTSD may now be 
granted.  If the decision remains adverse to the veteran on 
either issue, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
afford the appellant due process of law and the notice 
required by the VCAA, to assist him in the development of 
pertinent evidence, and to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999).  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
appellant until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




